Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-33676) of Energizer Holdings, Inc. of our report dated June 28, 2007 relating to the financial statements of Energizer Holdings, Ins. Savings Investment Plan, which appears in this Form 11-K. /s/ RubinBrown LLP St. Louis, Missouri June 28, 2007 Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statementon Form S-8 (No. 333-33676) of Energizer Holdings, Inc. of our report dated June 28, 2006 relating to the financial statements of Energizer Holdings, Inc. Savings Investment Plan, which appears in this Form 11-K. St. Louis, Missouri June 28, 2007
